PER CURIAM:
Appeal following an evidentiary hearing in Boone County Circuit Court, before Phil H. Cook, Special Judge, from a judgment denying relief on appellant’s Rule 27.26, V.A.M.R., motion.
Upon a plea of guilty, appellant was sentenced, in September, 1970, to imprisonment for 15 years, on a charge of robbery in the first degree. By his Rule 27.26 motion, appellant challenged the voluntariness of the plea. Two arguments were advanced challenging the plea. First, the plea was coerced by threats, physical abuse and mistreatment. Second, the plea was entered as a result of promises, by law enforcement officials, of leniency.
In this court, appellant has challenged the sufficiency of the findings made by the court below regarding the voluntariness of the plea. Additionally, appellant has challenged on appeal the adequacy of the sentencing court’s compliance with Rule 25.04.
This latter contention not having been raised in appellant’s Rule 27.26 motion or at the hearing on the motion, is not properly before this court. Kimble v. State, 487 S.W.2d 544 (Mo.1972); Shoemake v. State, 462 S.W.2d 772 (Mo. banc 1971).
Having examined the record of the Rule 27.26 hearing and the findings of fact and conclusions of law entered below, the judgment denying relief on the grounds of an involuntary plea is not clearly erroneous, no error of law appears, and an extended opinion would be without preceden-tial value. Rule 84.16.
The judgment is affirmed.